Title: To Thomas Jefferson from John Francis Vacher, 23 March 1805
From: Vacher, John Francis
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York—March 23d 1805
                  
                  I was Just about adressing Your Excellency on the forwardness of my work and anticipating the Satisfaction its variety presents when the enclosed of Mr Jonathan Dayton appear’d: a copy of which I transmitted to the Secretary of the treasury, with my application in behalf of my Son for the Agency of the Board of Commissioners, to be established at St. Loüis, or in any other office under the Same law, but St. Loüis to have the preference; and wait for my Son’s arrival from New Jersey to ascertain his intention thereon. his presence here, and his Strong desire to Serve his Country, have not only prompted him to approve of my Steps but yet to make a personnal application for the Same office to the Secretary by the Same post which conveys the present
                  It would have been more Satisfactory to my feelings had this favour Sprung from my political friends, either in new Jersey or in this State; and Yet it must be pleasing to me that a person Whose political Conduct I reprobated in propria persona but with decency, Should of his own accord, do me good without my even dreaming of it.
                  My Son is going on twenty four Years. I began his education by Sending him to canada where he Stay’d nearly one Year, wherefrom he brought a good french accent, that he has rather improved, and I make no doubt that a year’s application in a french town, would render him so capable, as to find no difference between him and french natives, he translates it as well as any one in America, he has the Knowledge which the ancient and french languages may prompt to the Spanish, has had a Collegiate education, and Suffer’d not a little in Philadelphia by the prosecutors of the System of terror, I Suppose on my account as well as on his own. he has Studied the law for five Years. he is honest or else I would not countenance him in any thing. he possesses a beautifull Orgon, and his Masters think him fit for the Bar; and he is an attorney at law in New Jersey Since last fall.
                  I enclosed in my adress to the Secretary of the Treasury, recommendations from Doctr Mitchill, and from Mr Fairlie, then our Vice Mayor; and Yet although I was honor’d with a letter from You last Year and recommended by the two Gentlemen whose Character is well established, was I not Satisfyed in my mind to direct You the present unless I Should be further recommended, when luck brought in the City our very respectable Exgovernor the Vice president of the United States, whose very great favour is here annexed.
                  Should your Excellency in Consequence of my Incapacity to tender my Son any further pecuniary Service So as to carry him through the perillous path young and poor attorneys have to follow, and that he and my-Self Should appear to you worthy of your attention. I hope he Shall behave to do Justice to the appointment, in case the Secretary of the treasury Should have presented his Name in good time to Your Excellency. and Should any thing disapoint my expectation, I beg of you to believe that as Interest has never been a motive for me; in this world of Misery, of anxiety, of error, that I will never be deterr’d from admiring your talents, your virtue, and Your good and great and humane Soul. for if I have ever had it in my mind to have been in a Situation a little above my common mediocrity it has been with no other desire than to have been able to have had the Sight of you once in Every two or three weaks. and to have had the Chance to frequent Sober, desinterested and learned Men. but So Scarce alas! they are about here, that which Side Soever a man turns him-Self, he Sees nothing but depravity. ô Albany!!
                  What follows was to be the begining of the letter I contemplated to adress you—before Mr Dayton’s Favor.
                  at my return to this City I Saw every where your portrait under different impressions. Some of them had no Inscription, Some had one of Some fourteen or sixteen long lines. I thought to offer you the following with the hope that in future the artists may have them under Your portrait 
                  De la fière Albion la tirannique chaine,
                  fut brisé a sa voix.
                  
                     
                        
                           
                           {
                           Il fait
                           de l’age d’or reparaitre les loix
                        
                        
                           *
                           il fit
                        
                     
                  
                  Et L’embellissement de la Nature humaine.
                  ——
                  but Such is the difficulty in versification that though it appears at a glance beautifull, reflection will lead us into numberless deffects and all writers will more or less fall into them. for example here is Voltaire’s Inscription
                  “Le celebre ecrivain, dont tu vois la gravure
                  Sur le bord du leman fit admirer Sa voix 
                  
                  
                     L’apollon de nos Jours il fut l’ami des roix
                  
                     Et le peintre de la nature”
                  each line Signifies the Same thing=Dont tu vois la gravure=is needless. the first Six lines of the henriade of that great writer, of that very humane Man! the priests of this Country, Stigmatise so much without having Seen a line of his precious works, are deffectuous in that Kind of pleonasm. Henry 4th reign’d on france by right of Conquest=knew how to conquer, confounded—which is also here to conquer, the league Mayene and Spain—and was the conqueror of his Subjects. I was guilty of a most absurd pleonasm in the last letter I had the honor to adress you. but it was gone, and I know that it is impossible for me ever to attain english idiom, unless I Should make a Study of it. 
                  Line 19th of the first canto of the Gaitiade I had the honor to present to You—it reads Et toi Monticello. that Italian word, was a great/heavy Burthen on my Shoulders; & have finally gallifyed it. and line 20=du Monde les delices=although that inversion has nothing desagreeable, yet it is not elegant, besides, I never liked the Shortness of the Episode. as to the work, it goes on, It has eight cantoes already; and much longer than what I had first projected, So much is to be Said on our beautifull revolution!
                  please to believe Sir that, had I been a man with dispositions, to flatter and to heap gold; that I would have Stay’d in france, or here, I would have prostituted my Self to the altar of plutus, during the funding System. the very money I spent to send and to keep, my Son to canada with that of his Mother’s Journey at trois rivieres to fetch him back, would have brought me several thousands of acres of land from my fellow Soldiers. no. I refused. I would not touch at the bare. the woods, the solitude; where my three daughters have finally dragg’d me from: Sobriety to exces, have had more charms for me, therefore Sir please to think, it is your virtue that I admire! and that happy medium, reason! that Sister of the god which leads you. why did I not take general washington for the hero of the poem? his name his great nom, he deserves much for his 
                     
                        tatorshipship, for his exertion at trenton and princeton, but he forsook he Sacrificed! his Soldiers to vanpires. he may in many respects be compared to lewis the 14th particularly in his vanity. why did I not throw my-Self under the wings of Mr adams? no. I waged an eternal war to his principles; and to those of his vile and barbarous Satellites, at the risk of my life, it is publick in Morris County. Judge pennington from new Jersey was present, when I braved a whole hord of usurers and tories at new ark, at the eve of the Sedition law, by pertinent observations where I expected a Second time, to find my-Self, in a very uncertain existence. but Such are men that many of our former adherents here, after having amass’d gold, scarcely know me, whilst others are Selling their Country, the honor of america, at albany, and that for 2 or 3 hundred Dollars. wonderfull! arnold was a virtuous Man, to Such a villanous baseness. finally Mr adams will have his dues, for his appeal to the godess of liberty, and mutilate her so wretchedly, as he has done to Squeeze down hundred thousand dollars more, which he miss’t.—here follows the alteration in the episode in Canto first
                  Et toi de Monticelle en bien-faits si feconde,
                  Source de la Splendeur des delices du Monde
                  Ô terre! qui di front de tes monts Sourcilleux,
                  reçus du haut Olympe, et de la main des Dieux
                  pour ces vastes États le plus bel apanage,
                  et pour le Monde entier le savant et le sage.
                  Puissé-Je etre inspiré par Ses actes humains.
                  Puisse ma Muse encor, aux Sons des chants divins,
                  Du chantre Mantouan D’homère et de pindare;
                  rendre graces aux dieux d’un present aussi rare,
                  Dans les nobles vertus de ton nouveau Solon,
                  et que favorisé de la cour D’apollon
                  Je celèbre mon vers atteignant cette Sphere
                  ton pupille, ton nom Jusqu’au bout de la terre.
                  Nombres armonieux du Chantre Mantouan,
                  Qui sutes illustrer les bords du Caïetan.
                  Rivages fortunés de la grande Hesperie,
                  où ce chef des troyens qui fuyant Sa patrie,
                  en remplissant les vœux des dieux et des Destins
                  avant de voir les bords des antiques latins;
                  perd Sa mere de lait. pour illustrer la cendre
                  du Sein qui le nourrit aux rives du Scamendre.
                  Pieux, reconnaissant dès l’age du berceau,
                  Eleve a Sa nourrire un Superbe tombeau.
                  par le quel depuis lors, cette belle contrée
                  fut, et Sera du nom Gaïete honorée.
                  Et qui Sutes encore avec tant de grandeur
                  peindre la bienveillance adoucer la fureur
                  du Monstre qui nourrit et remus et Romulé
                  dens un antre proffond Sur les bords de L’albule.
                  Et reunir encore en leur Sublimité,
                  A la perseverance a tant de piété
                  Les actes de valeur, les Amours de cet homme!
                  Celebrer les heros, et les sages de Rome
                  Et pour plaire au tiran de L’univers Connu
                  Imprimer l’air du vrai par un charme ingenu
                  aux contes merveilleux de ces antiques ages!
                  Que n’eussiez vous pas dit des heros et des Sages:
                  La gloire et la Splendeur de cet autre univers
                  et du sage Surtout qui m’inspire ces Vers,
                  qui fit naitre un empire aussi grande que le votre
                  et d’un seul trait de plume il nous en donne un autre?
                  Magiques Precepteurs de L’antique Albion
                  De l’ebre et de la Gaule et du Septentrion:
                  Bordes du merveilleus des rives du Bosphore
                  Du Nil, du Zenderouth, des Peuples de L’aurore!
                  Charmes de L’univers! charmes de tous les tems
                  Que neussent pas chanté vos Sublimes accens?
                  Eussiez-en devant vous un aussi beau Modele
                  Que L’est L’astre brillant des cieux de Monticelle.
                  Par Minerve Inspiré le peuple en fit le Choix &c. 
                  Canto the viii th roils upon George’s lunacy, the Shade of Sully appears to Franklin, instructing him with the Character of the King the Queen and 
                     court of france, their love intrigues. franklin relates to the Queen how venus Settles the woods of america, fashionable way of love making in new england. this with extracts of the two antecedent cantoes will make the subject of another adress, which I beg of your Excellency to accept and as there is a little room lef in the Sheet! will inser a few lines on the unaccountable coquetery of Some american ladies extracted from canto viii vers 593 
                  
                  Le Sage cependant ayant repris haleine
                  constant dans ses desseins pour complaire a la reine,
                  reprend son entretient, et disant “parmalheur
                  il et de ces beautés qui manquant de candeur,
                  Soit pour se faire un nom, sont encor par Vengeance,
                  Sous les dehors trompeurs d’une belle apparence.
                  ont l’art d’envelopper pour remplir leurs objets
                  L’amant de bonne foi dans leurs obscurs projets;
                  Qui dès que son amour par de faits Se déclare
                  ces filles de Medée ont l’ame assez barbare
                  d’arracher le bandeau de leur ressentiment
                  et d’exposer les faits du malheureux amant.”
                  Belle si vous voulez que vôtre modestie
                  triomphe de L’erreur de la Coqueterie.
                  Que vos charmes divins, ne servent que d’éclat
                  aux plus austeres loix de votre célibat.
                  Sachez que la puduer et non de feintes larmes
                  Sont contre L’indiscret vos plus puissantes armes.
                  Fut-ce un Seigneur, un prince! un Seul de vos regards
                  Anéantit la Fougue ou d’hercule ou de Mars
                  Et qu’il n’est de milieu qui celèbre ou qui blesse
                  entre les sentiments de phedre et du lucrece.
                  Et qu’els que de vos feux puissant être les traits
                  faites vous une loi de les taire a Jamais.
                  car de L’homme toujours vous etes la victime:
                  lui qui sait que ce feu n’est ni vice ni crime
                  que lorsque sa fureur porte à des attentats:
                  Quant à phedre et didon ne les imitez pas. 
                  Mais comme la ses travaux presque inconpréhensibles,
                  la nature vous fit et tendres et Sensibles.
                  Et qu’amour dans le fort de vos Jours perilleux
                  venant vous inonder d’un torrent de Ses feux,
                  D’ès l’elan d’une course un peu trop effrenée;
                  vous prive des douceurs d’un heureux hyménée
                  Meprisant de troquer vos charmes pour de l’or
                  imitez de polly le courageux essor
                  Dont l’histoire franklin pour votre independance
                  raconta comme Suit a la reine de France &c
                  
                  I am with Respect Sir of Your Excellency Your Excellency’s Most obedient and very humble Servant
                  
                     John. F. Vacher 
                     
                  
               